DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the adjacent two of the plurality of leg parts at the same side” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if the claim is requiring a plurality of leg parts on each of two sides of the shell body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al., US 5,042,107.
	Gregory et al. disclose the claimed invention including a toothbrush cover comprising a shell body (11, 14, 16) having a first opening formed on an end thereof (unlabeled, Figures 1-8; the “one end” described in Column 4 Lines 63-65), wherein the first opening is configured to provide a toothbrush (12) to mount into the shell body therethrough (Figures 1-8, Column 4 Lines 63-65), and a press strip disposed on the shell body (13, 27), wherein the press strip has an end disposed on an upper edge of the first opening (end at 33, Figures 1-8), and other end extended and drooped downwardly into the shell body (at 28 or 28’, Figures 1-8) and configured to hold down the toothbrush (Figures 1-8; Column 5 Lines 52-63). Regarding claim 2, the shell body has a second opening formed on a top thereof (19 and/or opening through which press strip 13 extends within, Figures 1-8, Column 5 Lines 1-15), the press strip is drooped into the shell body along a length direction of the second opening (Figures 1-8). Regarding claim 5, the shell body has an accommodation space formed in the inside thereof (unlabeled space for toothbrush 12, see Figures 1-8) and configured to accommodate bristles of the toothbrush (26) and a front section of a brush handle of the toothbrush (front surface of 12 is partially accommodated, Figures 1-8). Regarding claim 6, the shell body has at least one through hole formed on an other end that is opposite to the first opening (unlabeled, see Column 4 Lines 65-66 that mentions “other end”). 
3. 	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torruella, US 4,396,238.
	Torruella discloses the claimed invention including a toothbrush cover comprising a shell body (12) having a first opening formed on an end thereof (28), wherein the first opening is configured to provide a toothbrush to mount into the shell body therethrough (44, Figure 3), and a press strip disposed on the shell body (14), wherein the press strip has an end disposed on an upper edge of the first opening (end that includes 40, 42, Figures 1-3), and other end extended and drooped downwardly into the shell body (end where reference number 38 is located in Figure 1) and configured to hold down the toothbrush (Figure 3). Regarding claim 2, the shell body has a second opening formed on a top thereof (unlabeled, entire end of 12 is open as shown in Figure 1), the press strip is drooped into the shell body along a length direction of the second opening (Figure 3). Regarding claim 3, the shell body comprises a plurality of leg parts disposed on two sides thereof (30, each of 30 is located on a side of the shell body, Figure 1), the plurality of leg parts are upwardly extended from bottoms of two sides of the shell body and are inwardly bent to the second opening at the top of the shell body (Figures 1-3, when the shell body is positioned horizontally with the wall 16 positioned lowermost, then the leg parts upwardly extend from the bottom of sides of 16). Regarding claim 4, there is a gap formed between two adjacent leg parts on a same side of the shell body (gap between 30, Figure 1). Regarding claim 5, the shell body has an accommodation space formed in the inside thereof (unlabeled space for toothbrush 44, see Figures 1-3) and configured to accommodate bristles of the toothbrush (48) and a front section of a brush handle of the toothbrush (front surface of 44 is partially accommodated, Figure 3). Regarding claim 8, each of the plurality of leg parts has a portion located on the side of the shell body and is inclined toward the inside of the shell body and is configured to clip the toothbrush (Figures 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torruella, US 4,396,238 in view of Wexler, US 3,280,417.
	Torruella discloses all elements previously discussed above, however does not disclose that the shell body has at least one through hole formed on the other end opposite to the first opening.
	Wexler teaches a toothbrush cover (10) with one through hole to accommodate a toothbrush (open end at 39, see Figures) and at least one through hole formed on the other end opposite to the first opening (40, see Figures) so that there is a pathway (P) for air to pass through the cover (Column 2 Lines 2-6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention do modify the toothbrush cover of Torruella to include at least one through hole formed at the other opposite end of the cover, as taught by Wexler, so as to provide a pathway for air to circulate through the toothbrush cover when closed.
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2084988 to Baertschi et al. is a toothbrush cover having adjacent leg parts disposed on sides of a shell body, the shell body having open ends to receive a toothbrush. Baertschi et al. does not include a press strip disposed on the shell body with an end disposed on an upper edge of a first opening.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg